HODGSON, Chief Judge,
dissenting:
I view the evidence in a different light than do my brothers. In my opinion the totality of the facts known to Colonel Berg justified his authorizing a search of the accused’s quarters. The federal courts have held: 1) only a probability of criminal conduct need be shown, 2) standards less rigorous than rules of evidence determine sufficiency, 3) common sense controls, and 4) great deference should be shown by the courts to a magistrate’s determination of probable cause. United States v. Koonce, 485 F.2d 374 (8th Cir. 1973); United States v. Pike, 523 F.2d 734 (5th Cir. 1975) n. 4, 738. In United States v. Ventresca, 380 U.S. 102, 85 S.Ct. 741, 13 L.Ed.2d 684 (1965) the United States Supreme Court strongly supported the preference to be accorded searches under a warrant, indicating that in a doubtful or marginal case of probable cause a search under a warrant may be sustainable where without one it would fail. Finally, in my view, the classified nature of the material searched for is a factor to be weighed. Compare United States v. Cascio, 16 C.M.R. 799 (A.F.B.R.1954), pet. denied, 18 C.M.R. 333 (1955).
Since the search of the accused’s room was, in my judgment lawful, I would sustain the conviction.